—Motion for reargument denied; cross-motion by plaintiff for an order pursuant to 22 NYCRR 130-1.1 imposing sanctions against defendants-appellants and/or their attorneys for their frivolous motion granted to the extent of directing defendants-appellants’ attorneys to pay plaintiff $500 as reasonable attorney’s fees for frivolous conduct.
Defendants-appellants’ present motion, seeking once more to stay a foreclosure sale ultimately held on December 11, 1997, which motion was served and submitted to this Court on December 12, 1997, the day after the aforementioned sale, can only be deemed frivolous within the meaning of 22 NYCRR 130-1.1 (c). Despite counsel’s averments of good faith in seeking to protect his clients’ interests, this most recent of concededly numerous applications, including an unsuccessful appeal to this Court in which we unanimously affirmed the grant of plaintiffs motion for summary judgment and denied a stay of the mortgage proceedings (238 AD2d 206), an unsuccessful motion to renew and reargue the original summary judgment motion and at least two prior unsuccessful applications to this Court and one to the Court of Appeals to stay the foreclosure sale, is clearly frivolous and vexatious and undertaken primarily to harass the plaintiff.
Concur — Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.